Exhibit 10.1
TWENTY-SECOND AMENDMENT TO CREDIT AGREEMENT
          TWENTY-SECOND AMENDMENT, dated as of March 17, 2009 (this
“Amendment”), to the Credit and Guaranty Agreement, dated as of July 19, 2007,
as amended by the First Amendment and Waiver to Credit Agreement, dated as of
November 9, 2007, the Second Amendment to Credit Agreement, dated as of
March 12, 2008, the Third Amendment to Credit Agreement, dated as of March 26,
2008, the Fourth Amendment to Credit Agreement, dated as of July 18, 2008, the
Fifth Amendment to Credit Agreement, dated as of July 24, 2008, the Sixth
Amendment to Credit Agreement, dated as of August 25, 2008, the Seventh
Amendment to Credit Agreement, dated as of September 30, 2008, the Eighth
Amendment to Credit Agreement, dated as of October 2, 2008, the Ninth Amendment
to Credit Agreement, dated as of October 29, 2008, the Tenth Amendment to Credit
Agreement, dated as of November 6, 2008, the Eleventh Amendment to Credit
Agreement, dated as of November 14, 2008, the Twelfth Amendment to Credit
Agreement, dated as of November 21, 2008, the Thirteenth Amendment to Credit
Agreement, dated as of December 4, 2008, the Fourteenth Amendment to Credit
Agreement, dated as of December 19, 2008, the Fifteenth Amendment to Credit
Agreement, dated as of January 5, 2009, the Sixteenth Amendment to Credit
Agreement, dated as of January 16, 2009, the Seventeenth Amendment to Credit
Agreement, dated as of February 5, 2009, the Eighteenth Amendment to Credit
Agreement, dated as of February 17, 2009, the Nineteenth Amendment to Credit
Agreement, dated as of February 23, 2009, the Twentieth Amendment to Credit
Agreement, dated as of March 3, 2009, the Twenty-First Amendment to Credit
Agreement, dated as of March 10, 2009 and that certain letter agreement dated
February 26, 2008 (as further amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among Proliance International Inc., a
Delaware corporation (“Holdings” and the “Borrower”), certain domestic
subsidiaries of the Borrower listed as a “Guarantor” on the signature pages
thereto (together with each other Person (as defined in the Credit Agreement)
that guarantees all or any portion of the Obligations (as defined in the Credit
Agreement) from time to time, each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Silver Point Finance, LLC, a Delaware limited
liability company (“Silver Point”), as collateral agent for the Agents (as
hereinafter defined) and the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Collateral Agent”), and as
administrative agent for the Agents and the Lenders (in such capacity, together
with its successors and assigns in such capacity, if any, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”) and Silver Point as lead arranger (in such capacity, together with
its successors and assigns in such capacity, if any, the “Lead Arranger”).
          WHEREAS, capitalized terms used in these recitals shall have the
respective meanings set forth in the Credit Agreement unless otherwise defined
herein.
          WHEREAS, the Credit Parties have requested that the Agents and the
Lenders amend certain provisions of the Credit Agreement, subject to the terms
and conditions set forth in this Amendment.
          WHEREAS, the Agent and the Lenders are willing to agree to this
requested Amendment, but only upon the terms and subject to the conditions set
forth herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Agents and the Lenders hereby agree as follows:
          1. Definitions. All capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.
          2. Defined Terms in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended, as follows:
               (a) New Definitions. Section 1.1 of the Credit Agreement is
hereby amended by adding the definitions of the following terms thereto, in
alphabetical order, to read in their entirety as follows:
               “‘Twenty-Second Amendment’ means the Twenty-Second Amendment to
the Credit Agreement, dated as of March 17, 2009, by and among the Credit
Parties, the Requisite Lenders and the Agents.”
               “‘Twenty-Second Amendment Effective Date’ has the meaning
ascribed to the term “Twenty-Second Amendment Effective Date” in the
Twenty-Second Amendment.”
               “‘Waiver Reserve’ as defined in Section 2.23.”
               (b) Existing Definitions.
                    (i) The definition of “Borrowing Base” in Section 1.1 of the
Credit Agreement is hereby amended by replacing the reference therein to “the
Southaven Insurance Proceeds Reserve (as defined in the Insurance Proceeds
Letter)” with “the Waiver Reserve”.
                    (ii) The definition of “Southaven Insurance Proceeds
Reserve” is hereby deleted in its entirety from the Credit Documents and all
references to the “Southaven Insurance Proceeds Reserve” in the Credit Documents
are hereby deleted in their entirety.
          3. Section 2.23 — Waiver Reserve. Section 2.23 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
          “2.23 Waiver Reserve. The Agents, the Borrowing Base Agent, the
Lenders, the Borrower and the Guarantors hereby agree that as of March 17, 2009
a reserve in the amount of $2,500,000 has been established against the Borrowing
Base (the “Waiver Reserve”) and such Waiver Reserve shall be increased to
$7,500,000 on the earliest of (x) the occurrence of an Event of Default, and (y)
March 24, 2009.”
          4. Waivers.
               (a) Pursuant to the request of Borrower and in accordance with
Section 10.5 of the Credit Agreement, the Agents and the Requisite Lenders
hereby waive any Event of Default that has or would otherwise arise under
Section 8.1(c) of the Credit Agreement

-2-



--------------------------------------------------------------------------------



 



by reason of the failure of the Credit Parties to (i) deliver, pursuant to
Section 5.1(c) of the Credit Agreement with respect to the consolidated
financial statements of Holdings and its Subsidiaries for Fiscal Year 2008, a
report of BDO Seidman, LLP that is unqualified as to going concern and scope of
audit and does not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern, (ii) comply with the Senior Leverage Ratio
covenant set forth in Section 6.7(b) of the Credit Agreement for the 12 months
ending December 31, 2008, (iii) comply with the Senior Leverage Ratio covenant
set forth in Section 6.7(g) of the Credit Agreement for the 12 months ending
December 31, 2008, and (iv) comply with the Operating Lease covenant set forth
in Section 6.7(n) of the Credit Agreement for Fiscal Year 2008.
               (b) The waivers in this Section 4 shall be effective only in
these specific instances and for the specific purposes set forth herein and do
not allow for any other or further departure from the terms and conditions of
the Credit Agreement or any other Credit Document, which terms and conditions
shall continue in full force and effect.
          5. Forbearance.
               (a) The Credit Parties have informed the Agents and the Lenders
that certain Events of Default in respect of compliance with financial covenants
set forth in Section 6.7 of the Credit Agreement for the applicable periods
endings March 31, 2009 could occur (the “Prospective Events of Default”).
Although under the Credit Agreement, upon the occurrence and continuation of any
such Prospective Event of Default, (i) the Lenders would have no obligation to
fund any Loans requested by the Borrower and (ii) the Administrative Agent may,
and if so requested by the Requisite Lenders, the Administrative Agent must,
terminate the Commitments, accelerate all of the Obligations, and exercise all
of its rights and remedies under the Credit Documents and applicable law
(collectively, the “Remedies”), the Credit Parties have requested the Agents and
the Lenders to continue to fund Loans and forbear from exercising any Remedies
and, subject to the terms and conditions set forth herein, the Agents and the
Lenders are willing to continue to fund Loans and to forbear from exercising any
Remedies with respect to the Prospective Events of Default during the
Forbearance Period (as hereinafter defined).
               (b) Notwithstanding the occurrence of the Prospective Events of
Default, but subject to the conditions set forth herein, the Agents and the
Lenders hereby agree (i) to continue to fund Loans to the Borrower during the
Forbearance Period, provided that the Lenders’ agreement to continue to fund
Loans is subject to the conditions set forth in Section 2 and Section 3.2 of the
Credit Agreement (other than (A) the absence of any Default or Event of Default
to the extent such Default or Event of Default is a Prospective Event of
Default, and (B) the accuracy of all representations and warranties to the
extent any such representation or warranty is incorrect solely by reason of the
occurrence and continuance of any Prospective Event of Default), and (ii) to
forbear from exercising any of the Remedies during the Forbearance Period, but
solely with respect to any such Prospective Event of Default.
               (c) The forbearance granted herein (the “Forbearance”) shall
commence on the Twenty-Second Amendment Effective Date (as hereinafter defined)
and continue until the earlier of (i) the occurrence of a Default or an Event of
Default (other than any Prospective Event of Default) and (ii) May 15, 2009 (the
“Forbearance Period”).
               (d) All periods of limitations specified by statutes and all
defenses of laches or waiver as to the Prospective Events of Default will be
tolled and otherwise suspended during the Forbearance Period.

-3-



--------------------------------------------------------------------------------



 



          6. Conditions to Effectiveness. This Amendment shall become effective
(the “Twenty-Second Amendment Effective Date”) only upon satisfaction in full of
the following conditions precedent:
          (a) Collateral Agent shall have received counterparts of this
Amendment that bear the signatures of each Credit Party, each Agent and the
Requisite Lenders.
          (b) Except as set forth in the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the
Eleventh Amendment, the Twelfth Amendment, the Thirteenth Amendment, the
Fourteenth Amendment, the Fifteenth Amendment, the Sixteenth Amendment, the
Seventeenth Amendment, the Eighteenth Amendment, the Nineteenth Amendment, the
Twentieth Amendment, the Twenty-First Amendment and this Amendment, the
representations and warranties contained herein, in Section IV of the Credit
Agreement and in each other Credit Document are true and correct in all material
respects on and as of the Twenty-Second Amendment Effective Date as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date).
          (c) Borrower shall have paid to Administrative Agent all amounts due
and owing to any Agent or any Lender in connection with this Amendment and the
Credit Documents.
          (d) Except as expressly waived herein, no Default or Event of Default
shall have occurred and be continuing on the Twenty-Second Amendment Effective
Date or would result from this Amendment becoming effective in accordance with
its terms.
          (e) All legal matters incident to this Amendment shall be reasonably
satisfactory to the Agents and their respective counsel.
          7. Representations and Warranties. Each Credit Party represents and
warrants as follows:
          (a) Organization, Good Standing, Etc. Each Credit Party (i) is a
corporation, limited liability company or limited partnership, duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
execute and deliver this Amendment, consummate the transactions contemplated
hereby and perform the Credit Agreement, as amended and modified hereby and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
other than in such jurisdictions where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.
          (b) Authorization, Etc. The execution, delivery and performance by
each Credit Party of this Amendment and the performance by each Credit Party of
the Credit Agreement, as amended and modified hereby (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene its
charter or by-laws, its limited liability company or

-4-



--------------------------------------------------------------------------------



 



operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law, or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Credit
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to its operations or any of its properties.
          (c) Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Credit Party of this Amendment or the performance by any Credit Party of the
Credit Agreement, as amended and modified hereby.
          (d) Enforceability of Credit Documents. Each of this Amendment and the
Credit Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.
          (e) Representations and Warranties; No Default. Except as set forth in
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, the Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment, the Twenty-First
Amendment and this Amendment, the representations and warranties contained
herein, in Section IV of the Credit Agreement and in each other Credit Document
are true and correct in all material respects on and as of the Twenty-Second
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects on and as of such earlier date); and, except as
expressly waived herein, no Default or Event of Default shall have occurred and
be continuing on the Twenty-Second Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms.
          8. Effect of Amendment; Continued Effectiveness of the Credit
Agreement.
          (a) Ratifications. Except as otherwise expressly provided herein,
(i) the Credit Agreement and the other Credit Documents are, and shall continue
to be, in full force and effect and are hereby ratified and confirmed in all
respects, except that on and after the Twenty-Second Amendment Effective Date
(A) all references in the Credit Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended and modified by this Amendment, and
(B) all references in the other Credit Documents to the “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended and modified by this
Amendment, (ii) to the extent that the Credit

-5-



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document purports to pledge to the Collateral
Agent, or to grant to the Collateral Agent a security interest in or lien on,
any collateral as security for the Obligations or the Guaranteed Obligations,
such pledge or grant of a security interest or lien is hereby ratified and
confirmed in all respects, and (iii) the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agents or the Lenders under the Credit Agreement or any other
Credit Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Credit Document. This Amendment shall be effective only
in the specific instances and for the specific purposes set forth herein and
does not allow for any other or further departure from the terms and conditions
of the Credit Agreement or any other Credit Document, which terms and conditions
shall remain in full force and effect.
          (b) No Waivers. Except as expressly set forth herein, this Amendment
is not a waiver of, or consent to, any Default or Event of Default now existing
or hereafter arising under the Credit Agreement or any other Credit Document and
the Agents and the Lenders expressly reserve all of their rights and remedies
under the Credit Agreement and the other Credit Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, by the Second
Amendment, by the Third Amendment, by the Fourth Amendment, by the Fifth
Amendment, by the Sixth Amendment, the Seventh Amendment, the Eighth Amendment,
the Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment or the Twenty-First
Amendment, under applicable law or otherwise.
          (c) Amendment as Credit Document. Each Credit Party confirms and
agrees that this Amendment shall constitute a Credit Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect in
any material respect when made or deemed made or if any Credit Party fails to
perform or comply with any covenant or agreement contained herein.
          9. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent, the Borrowing Base Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent, the Borrowing Base Agent, and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Credit Parties and their Affiliates under the Credit
Agreement and the other Credit Documents. Notwithstanding the foregoing, the
Agents, the Borrowing Base Agent and the Lenders wish (and the Credit Parties
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect any of the
Agents’, the Borrowing Base Agent’s and the Lenders’ rights, interests, security
and/or remedies under the Credit Agreement and the other Credit Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, each Credit Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge each
Agent, the Borrowing Base

-6-



--------------------------------------------------------------------------------



 



Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise (collectively, “Claims”),
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done (collectively, “Actions”) on or prior to the
Twenty-Second Amendment Effective Date arising out of, connected with or related
in any way to this Amendment, the Credit Agreement or any other Credit Document,
or any act, event or transaction related or attendant thereto done or omitted to
be done on or prior to the Twenty-Second Amendment Effective Date, or the
agreements of any Agent, the Borrowing Base Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral on or prior to the
Twenty-Second Amendment Effective Date. For the avoidance of doubt, nothing
contained in this Amendment shall be deemed to release or discharge any Released
Party from any Claims arising out of, in connection with or related in any way
to Actions occurring after the date of this Amendment.
          10. Miscellaneous.
          (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.
          (b) Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
          (c) Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
          (d) Expenses. The Borrower will pay on demand all reasonable fees,
costs and expenses of the Agents, the Borrowing Base Agent and the Lenders in
connection with the preparation, execution and delivery of this Amendment and
all documents incidental hereto, including, without limitation, the reasonable
fees, disbursements and other charges of Schulte Roth & Zabel LLP, counsel to
Administrative Agent and Collateral Agent, and of McGuireWoods LLP, counsel to
Borrowing Base Agent. In addition, the Borrower will pay all costs and expenses,
including attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by any Agent, Borrowing Base Agent and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of any Default or
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit

-7-



--------------------------------------------------------------------------------



 



arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings (including, without limitation,
the costs and expenses of any advisers retained by Agents, the Borrowing Base
Agent and Lenders; provided, that so long as no Event of Default has occurred
and is continuing the Borrower shall not be responsible for costs and expenses
of CRS in excess of $25,000).
[Remainder of this page intentionally left blank]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            BORROWER:

PROLIANCE INTERNATIONAL, INC.
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Executive Vice President, Chief
Financial Officer        GUARANTORS:

AFTERMARKET LLC
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Vice President        AFTERMARKET DELAWARE CORPORATION
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Vice President        PROLIANCE INTERNATIONAL HOLDING CORPORATION
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND LEAD ARRANGER:


SILVER POINT FINANCE, LLC, as Administrative
Agent, Lead Arranger and Collateral Agent
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory        LENDERS:

SPF CDO I, LTD., as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory         :           FIELD POINT III, LTD. as a
Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory         :           FIELD POINT IV, LTD. as a
Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory         :      

 



--------------------------------------------------------------------------------



 



         

            BORROWING BASE AGENT AND LENDER:

WELLS FARGO FOOTHILL, LLC, as
Borrowing Base Agent and a Lender
      By:   /s/ Jonathan Boynton         Name:   Jonathan Boynton       
Title:   VP     

 